DETAILED ACTION
This action is in response to the amendments and remarks filed 02/10/2022 in which all previous claims 1-53 have been canceled, and claims 54-73 have been newly added and are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a slide mechanism” and “a cylinder” in claim 68 and . The slide mechanism is described to be as pictured in Fig. 1, and to have “a cylinder” [0024] and is thus interpreted to be a hydraulic cylinder connected to the filter.
“a connection member” in claim 69. The connection member is disclosed to form a material flow path of the discharge port of the extruder, and is thus seen to be the end of the housing which forms the cylindrical extruded material flow path. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54, 63-65 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0046072 A1 (hereinafter “Shalkey”).
Regarding claim 54 Shalkey discloses straining mechanism (Figs. 3) comprising: 
a filter screen (i.e. mesh) (10, Fig. 2) configured to remove a foreign substance from material when the material passes through the screen mesh to a surface of the screen mesh; 
and a filter support 30 (Figs. 5-6), seen to integrally comprise
a first plate comprising openings 36 (i.e. considered a breaker plate) affixed to the surface of the screen mesh, breaker plate holes 36 through the breaker plate are configured to pass the material from the surface of the screen mesh to a surface of the breaker plate; and 

wherein the breaker plate holes 36 are between the backup plate holes 38 and the screen mesh, the screen mesh is between a dual shaft screw 18 and the breaker plate holes 36 (Figs. 7a-8b). 
Note: Claim 54 does not require the breaker plate and backup plate to be physically separate, and in fact claims they are affixed to each other, and thus the plate 30 which is seen to comprise two integral backup and breaker plates discloses the claimed features in a 102 manner.
Regarding claim 63 Shalkey discloses the straining mechanism according to claim 54, wherein the breaker plate holes 36 extend from the screen mesh 10 to the surface of the breaker plate (Figs. 2-8b). 
Regarding claim 64 Shalkey discloses the straining mechanism according to claim 54, wherein the backup plate holes 38 extend from the breaker plate holes 36 to the surface of the backup plate (Figs. 2-8b).
Regarding claim 65 Shalkey discloses the straining mechanism according to claim 54, wherein the screen mesh and the breaker plate are mounted onto the backup plate (Figs. 2-8b, [0029]).
Regarding claim 73 Shalkey discloses a screw extruder comprising: the straining mechanism according to claim 54l see Figs. 2-8b and the full rejection of claim 1 above.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Shalkey.
Regarding claim 55 Shalkey discloses the straining mechanism according to claim 54, wherein the backup plate holes 38 are between the breaker plate holes 36 and a discharge port (output end of extruder barrel 20). The discharge port shape is not specifically disclosed however since the filter screen are shown as circles, it would have been obvious to make the discharge port also a circle shape, where a circle is an oval shape. 

Claim 56-62 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Shalkey in view of US 4257901 A (hereinafter “Rapp”).
Regarding claim 56 Shalkey discloses the straining mechanism according to claim 54, but does not disclose wherein the screen mesh and the breaker plate are fitted into a concaved portion of the backup plate or (claim 57) a fixer configured to affix, onto the backup plate, the screen mesh and the breaker plate.
However Rapp discloses forming a recess/depression in a backup plate 57 in which a filtering member 52 is fitted and “by seating the member 52 within a depression in the back-up plate 57 such that the outer peripheral edges of the member 52 abut a sidewall 60 of the back-up plate 57, added rigidity and support as well as lateral stability of the member 52 is attained” and fixing using screws/fixers 61; (Rapp Fig. 5, C3/L39-C4/L8), (C4/L. And therefore it is known to attached layers of an extruder filter assembly via seating one layer inside a depression in another to assemble them together. And while the breaker plate and backup plate of Shalkey are disclosed as integral, Rapp is also seen to make obvious forming the integral plate as two separate plates, one nested in a depression in the other, i.e. Fig. 3 vs Fig. 5.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Shalkey by forming a recess/depression in any of the layers to hold/fix a layer of the assembly above it using screws as disclosed by Rapp in order to achieve added rigidity and support as well as lateral stability of the members supported in the recess (Rapp Fig. 5, C3/L39-C4/L8). And though Rapp only discloses two layers, it would have been further obvious to apply the concept to an additional layer where one 
Regarding claim 58 Shalkey discloses the straining mechanism according to claim 54, but does not disclose wherein one of the backup plate holes extends to two or more of the breaker plate holes.
However Rapp discloses a similar extruder filter 10 wherein a first plate/section 12 having small holes 16 is supported by a second plate/section 14 having large holes 20, wherein one of the large openings extends to three of the small openings, where the plates may be integral, or separate. (Fig. 1-7, C2/L49-C4/L28), 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Shalkey by substituting for the breaker plate and back-up plate the filter having first and second plates 12 and 14, respectively, as disclosed by Rapp because this involves the substitution of similar mated/paired extruder filter plates having aligned large and small openings known in the art to obtain the predictable results of successful filtration and because the filter allows easy cleaning by scraping (Rapp C4/L9-28).
Regarding claim 59 Shalkey in view of Rapp discloses the straining mechanism according to claim 58, wherein the two or more of the breaker plate holes fluidly communicate with the one of the backup plate holes (all breaker plate holes fluidly communicate with all backup plate holes do to the open nature of the holes, see Figs. 2-8b). 
Regarding claim 60 Shalkey in view of Rapp discloses the straining mechanism according to claim 58, wherein the two or more of the breaker plate holes extend from the screen mesh to the one of the backup plate holes; Rapp Figs. 2-5. 
Regarding claim 61 Shalkey in view of Rapp discloses the straining mechanism according to claim 60, wherein an additional one of the backup plate holes extends to an additional two or more of the breaker plate holes; Rapp Figs. 2-5. 
Regarding claim 62 Shalkey in view of Rapp discloses the straining mechanism according to claim 61, wherein the additional two or more of the breaker plate holes extends from the screen mesh to the additional one of the backup plate holes; Rapp Figs. 2-5. 
Regarding claim 66-67 Shalkey discloses the straining mechanism according to claim 54, but does not disclose (Claim 66) wherein one of the backup plate holes, in a sectional view of the straining mechanism, surrounds two or more of the breaker plate holes, or (claim 67) wherein each of the backup plate holes, in the sectional view of the straining mechanism, is larger than any of the breaker plate holes. 
However Rapp discloses a similar extruder filter 10 wherein a first plate/section 12 having small holes 16 is supported by a second plate/section 14 having large holes 20, wherein one of the large openings extends to three of the small openings, where the plates may be integral, or separate. (Fig. 1-7, C2/L49-C4/L28), 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Shalkey by substituting for the breaker plate and back-up plate the filter having first and second plates 12 and 14, respectively, as disclosed by Rapp because this involves the substitution of similar mated/paired extruder filter plates having aligned large and small openings known in the art to obtain the predictable results of successful filtration and because the filter allows easy cleaning by scraping (Rapp C4/L9-28).
This results in a combined structure wherein (to claim 66) one of the backup plate holes, in a sectional view of the straining mechanism, surrounds two or more of the breaker plate holes Rapp Figs. 2-5) and (claim 67) wherein each of the backup plate holes, in the sectional view of the straining mechanism, is larger than any of the breaker plate holes (Rapp Figs. 2-5). 

Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Shalkey in view of US 5,507,498 (hereinafter “Trott”).
Regarding claim 68-69 Shalkey discloses the straining mechanism according to claim 54, but does not disclose (Claim 68) a slide mechanism configured to slide the screen mesh in a manner that permits replacement of the screen mesh, or (claim 69) wherein the slide mechanism is configured to slide the backup plate. 
However Trott discloses a similar extruder filter having a filter screen 16b and support 16a and a slide mechanism (slide plate 16 and hydraulic cylinder 14) that is configured to slide the screen mesh 16b and its support 16a in a manner that permits replacement of the screen mesh (Fig. 2, C1/L6-15, C3/L9-40).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the straining mechanism of Shalkey by including a slide mechanism as disclosed by Trott in order to easily clean and maintain the filter screen and plates.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Shalkey in view of JP-S60-6050-B2 (hereinafter “Tsuzuki”).
Regarding claim 70-72 Shalkey discloses the straining mechanism according to claim 54, but does not disclose (Claim 70) wherein a porosity of the backup plate is higher than a porosity of the breaker plate, or (claim 71) wherein with respect to an area of a material flow path located immediately in front of the screen mesh, the porosity of the breaker plate is 30% to 60%, or 
However Tsuzuki discloses a breaker plate for an extruder wherein the breaker plate has a first upstream thickness section “d” and a second downstream thickness section “e” (Fig. 2, which may be interpreted as an integral breaker plate (upstream section) and backup plate (downstream section) as claimed). Wherein the upstream/breaker section has an opening are ratio/porosity of 10-30% and the downstream/back-up section has a porosity of 40-65% in order to improve flow through the screen/plate and prevent scorching (see P2 of the translation “the retention of plastic before and after the plate is more effectively eliminated to prevent the formation of scorch” and P3/L1-14).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the breaker plate and back-up plate of Shalkey by adjusting the porosity of the breaker plate to 10-30% and the porosity of the back-up plate to 40-65% as disclosed by Tsuzuki in order to improve flow through the screen/plate and prevent scorching (P2 of Tsuzuki translation).
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tsuzuki’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773